Citation Nr: 0610850	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for acquired nasal surgery residuals, to 
include a deformity of the tip of the nose, respiratory and 
pulmonary disorders, and a left ear scar, based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of VA's New 
York, New York, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran underwent nasal surgery at VA facilities in 
1993, 1995, and 1997.

2.  There is no competent medical evidence establishing that 
the treatment the veteran received from VA resulted in any 
additional disability relating to any physical features of 
the nose or left ear, or to any respiratory or pulmonary 
disorders.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for acquired nasal 
surgery residuals, to include a deformity of the tip of the 
nose, respiratory and pulmonary disorders, and a left ear 
scar, based on additional disability due to VA treatment, 
have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of September 2001 
and August 2003 letters from the RO to the appellant.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The September 2001 letter was issued prior to the initial 
adjudication of this claim in December 2001, and there is 
accordingly no prejudicial timing defect under Pelegrini.  In 
addition, his claim was readjudicated by the RO after the 
August 2003 VCAA notice letter, as reflected by the 
supplemental statements of the case promulgated in October 
2004 and March 2005.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  Despite 
the inadequate notice provided to him, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, in view of the fact that no 
compensation is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations and 
the reports of the treatment purportedly giving rise to the 
veteran's claim.  The appellant has been afforded, and has 
declined, the opportunity for a personal hearing at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained; as has been noted above, he has recently advised 
VA that he had no additional evidence to submit.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the last amendment was, in effect, to set aside the decision 
of the United States Supreme Court in Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in 
which the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in April 
2000; accordingly, the post-October 1, 1997, version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

The veteran has alleged that he has various disabilities that 
are the direct result of VA nasal surgery he was accorded by 
VA.  He has not identified with specificity the date of such 
surgery, and the Board notes that review of his claims file 
shows that he underwent VA nasal surgery on three occasions:  
in May 1993, August 1995, and August 1997.  

The specific surgical procedure need not be ascertained, 
however, inasmuch as the clinical evidence, in the form of 
recent VA examinations, clearly rejects the manifestation of 
any current disability that could be attributed to VA nasal 
surgery, by finding either that there is no current 
disability as claimed by the veteran, or that a current 
disability, even if shown, is not due to VA nasal surgery.  

In particular, the report of a February 2005 VA ear 
examination found, with reference to the veteran's claim of a 
left ear scar, that there was a normal healed incision of the 
posterior auricle, "not service connected."  This report 
also indicates that the veteran referenced having had the 
scar since 1993; the Board notes, however, that the reports 
of VA surgery in August 1997 and private nasal surgery in 
December 2001 reference grafting tissue harvested from 
conchal ear cartilage.  Nonetheless, there is no evidence 
that the resultant left ear scar, considered to be a normal 
healed incision, constitutes additional disability that is 
the product of VA fault or an event not reasonably 
foreseeable. 

With regard to any nasal obstruction that could be the 
product of VA treatment, a February 2005 VA examination 
report notes the veteran's medical history of a rhinoplasty 
in 1993, functional endoscopic sinus surgery in 1995, and a 
rhinoplasty in 1997, and shows that no nasal obstruction was 
seen on physical examination.  While the report also 
curiously indicates a diagnosis of "nasal obstruction," it 
indicates that such "nasal obstruction" was "not service 
related."  It must be emphasized, however, that no nasal 
obstruction was clinically shown in February 2005; the Board 
notes that the veteran underwent private surgery in December 
2001 specifically following complaints of a nasal 
obstruction.

With regard to the veteran's claim of a deformity of the tip 
of the nose, which he has described as a "lopsided" tip of 
the nose, the February 2005 VA examination report does not 
show that any such deformity was identified on clinical 
review, but nonetheless indicates diagnoses to include 
cosmetic deformity "status post 2 rhinoplasty."  A review 
of the medical evidence shows that the veteran had since 1998 
complained that the tip of his nose was lopsided, but did not 
allege that such deformity was specifically due to VA medical 
treatment.  A November 1998 VA clinical progress note shows 
that he was dissatisfied with the appearance of the tip of 
his nose, feeling that it was too prominent on the right.  A 
January 2001 VA medical record shows that the veteran was 
dissatisfied with the tip of his nose following the 1993, 
1995, and 1997 procedures.  

It may very well be that the tip of the veteran's nose may 
not cosmetically be to his liking, and that there may be what 
others would consider a "deformity."  Nonetheless, there is 
no evidence that any such nasal physical deformity is a 
disability under the meaning of § 1151, or is the product of 
VA fault or was otherwise not reasonably foreseeable.

With regard to the veteran's claim that he has respiratory 
and pulmonary disabilities that are the product of his 
various VA nasal surgeries, the report of a January 2005 VA 
examination shows that pulmonary function testing was normal, 
and that complaints by the veteran of wheezing episodes that 
started two years previously were deemed by the examiner to 
be unrelated to any treatment provided to the veteran.  
Again, there is no evidence that any respiratory or pulmonary 
problems that may currently be manifested are additional 
disabilities that are either VA's fault or were not 
reasonably foreseeable products of VA treatment.

The Board must emphasize that the question is not only 
whether the disabilities claimed by the veteran as the 
product of VA treatment are currently manifested; while that 
is clearly a threshold question, inasmuch as benefits of any 
sort cannot be awarded for disability that does not in fact 
exist (see, e.g., Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)), it must also be shown, for benefits to be awarded 
under 38 U.S.C.A. § 1151, that proximate cause of the 
disability was either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment, or that the 
disability was due to an event not reasonably foreseeable.  
No such evidence with regard to any of the disabilities 
claimed by the veteran as due to VA medical treatment, and 
which are shown to be currently manifested, is of record.  
Similarly, the medical evidence does not indicate that any 
other disability has been identified that is the product of 
VA treatment and which is proximately due to VA fault or to 
an event that could not be foreseen.  In the absence of such 
evidence, it need not be ascertained whether any current 
disorder constitutes "additional" disability under § 1151.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for acquired nasal surgery residuals, to include a 
deformity of the tip of the nose, respiratory and pulmonary 
disorders, and a left ear scar, based on additional 
disability due to VA treatment.




ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for acquired nasal surgery residuals, to 
include a deformity of the tip of the nose, respiratory and 
pulmonary disorders, and a left ear scar, based on additional 
disability due to VA treatment, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


